Exhibit 2.3(c) AMENDMENT TO STOCK PURCHASE AGREEMENT THIS AMENDMENT TO STOCK PURCHASE AGREEMENT(hereinafter referred to as the “Amendment”) is made as of the Effective Date indicated below by and among The Amacore Group, Inc. (“Buyer”), US Health Benefits Group, Inc. (“USHBG”), US Healthcare Plans, Inc. (“USHCP”), On The Phone, Inc. (“OTP”) (USHBG, USHCP and OTP are hereinafter collectively referred to as the“Company”) and Howard Knaster (“Stockholder”) (Buyer, Company, and Stockholder are hereinafter collectively referred to as the “Parties”). RECITALS WHEREAS, on or about March 31, 2008, Buyer, Company and Stockholder entered into a certain Stock Purchase Agreement (“Original Agreement”); WHEREAS, as of the date hereof, Buyer has paid to Stockholder Two Million One Hundred Ninety One Thousand Six Hundred Sixty Three and 75/100 Dollars ($2,191,663.75); WHEREAS, The Parties hereto are mutually desirous of amending Original Agreement as set forth herein. NOW, THEREFORE, the parties, intending to be legally bound hereby, for good and valuable consideration, the receipt and sufficiency of which are herby acknowledged, and in consideration of the mutual covenants contained herein agree as follows: 1. The above recitals are true and correct and are incorporated herein by reference. 2. The definitions of “Adjustment Date” and “Net Contribution” in Section 1 of the Original Agreement are hereby deleted in their entirety. 3. Section 2 of the Original Agreement is deleted in its entirety and replaced with the following Section 2: “Section 2. Purchase and Sale of
